            Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 1 of 25 Page ID #:319
AO 93 (Rev. 11/13) Search and Seizure Warrant (USAO CDCA Rev. 04/17)



                                             UNITED STATES DISTRICT COURT
                                                                                 for the
                                                                    Central District of California

                         In the Matter of the Search of                             )
                 (Briefly describe the property to be searched or identify the      )
                                 person by name and address)                        )       Case No. 8:19-MJ-00247
                                                                                    )
          10000 Santa Monica Boulevard, Unit 2107,                                  )
          Los Angeles, CA 90067                                                     )
                                                                                    )
                                                                                    )

                                                     SEARCH AND SEIZURE WARRANT
To:      Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

       See Attachment A

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

       See Attachment B

       Such affidavit(s) or testimony are incorporated herein by reference.

         YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
           in the daytime 6:00 a.m. to 10:00 p.m.                       at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.
          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
           for       days (not to exceed 30)               until, the facts justifying, the later specific date of                                 .


Date and time issued:
                                                                                                                Judge’s signature

City and state:              Santa Ana, CA                                                 Hon. Autumn D. Spaeth, United States Magistrate Judge
                                                                                                              Printed name and title

AUSA: J. Andre
            Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 2 of 25 Page ID #:320
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                    Return
Case No.:                                Date and time warrant executed:         Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                        Executing officer’s signature


                                                                                           Printed name and title
Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 3 of 25 Page ID #:321



                               ATTACHMENT A

 PREMISES TO BE SEARCHED
      The premises to be searched is Unit Number 2107 of the Ten

 Thousand residential condominium complex, located at 10000 Santa

 Monica Boulevard, Los Angeles, California 90067 (“SUBJECT

 PREMISES”).    The Ten Thousand condominium complex is a 40-story

 luxury residential tower located on Santa Monica Boulevard.            The

 building is a modern all-glass structure with floor to ceiling

 windows.   The Ten Thousand condominium complex sits directly on

 the corner of Santa Monica Boulevard and Moreno Drive.           The

 driveway to the main entrance is off Santa Monica Boulevard,

 which is a one way road.      The driveway into the main entrance is

 screened for privacy by an evergreen hedge and is accessible

 from both Santa Monica Boulevard and Moreno Drive.          The front

 doors are covered by a roof canopy.         The front doors to the main

 entrance of the building are approximately two 12-15 foot glass

 doors accompanied by two doormen.       Unit 2107 is located on the

 21st floor.




                                         i
Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 4 of 25 Page ID #:322



                               ATTACHMENT B

 I.   ITEMS TO BE SEIZED
            Evidence, contraband, fruits, and/or instrumentalities

 of violations of 26 U.S.C. § 7201 (attempt to evade or defeat

 tax); 26 U.S.C. § 7202 (willful failure to collect or pay over

 tax); 26 U.S.C. § 7203 (willful failure to pay tax or file

 return); 26 U.S.C. § 7212 (interference with administration of

 internal revenue laws); 18 U.S.C. § 152 (concealment of assets

 in bankruptcy); 18 U.S.C. § 157 (bankruptcy fraud); 18 U.S.C.

 § 371 (conspiracy); 18 U.S.C. § 1001 (false statements); 18

 U.S.C. § 1014 (false statement to a bank or other federally

 insured institution); 18 U.S.C. § 1028A (aggravated identity

 theft); 18 U.S.C. § 1343 (wire fraud); 18 U.S.C. § 1344 (bank

 fraud); and 18 U.S.C. § 1957 (money laundering) (the “Subject

 Offenses”), namely:

            a.    Records, documents, programs, applications, or

 materials from January 2011 through the present relating to the

 ownership of Global Baristas US, LLC (“GBUS”); Global Baristas,

 LLC (“GB LLC”); GB Autosport, LLC (“GB Auto”); GB Hospitality

 LLC (“GB Hospitality”); Doppio Inc. (“Doppio”); Eagan Avenatti

 LLP (“EA LLP”); and Avenatti & Associates, APC (“A&A”)

 (collectively, the “Subject Entities”).

            b.    Records, documents, programs, applications, or

 materials from January 2011 through the present relating to

 Michael J. Avenatti’s (“AVENATTI”) control or management of any




                                         i
Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 5 of 25 Page ID #:323



 of the Subject Entities and/or The X-Law Group, PC (“X-Law

 Group”).

             c.   Records, documents, programs, applications, or

 materials from January 2011 through the present relating to the

 organizational or management structure of any of the Subject

 Entities and/or X-Law Group.

             d.   Records, documents, programs, applications, or

 materials from January 2011 through the present relating to the

 finances of any of the Subject Entities, including assets,

 income, liabilities, accounts receivable, accounts payable, and

 expenses.

             e.   Records, documents, programs, applications, or

 materials from January 2011 through the present relating to the

 personal finances of Michael Avenatti (“AVENATTI”), including

 information relating to AVENATTI’s assets, debts, income,

 expenses, and net worth.

             f.   Records, documents, programs, applications, or

 materials from January 2011 through the present relating to the

 accounting records for AVENATTI and/or any of the Subject

 Entities, including any Microsoft Dynamics NAV, QuickBooks, or

 other electronic accounting data, files, or records.

             g.   Records, documents, programs, applications, or

 materials from January 201 through the present relating to any

 financial transactions, including any proposed or potential


                                        ii
Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 6 of 25 Page ID #:324



 financial transactions, involving any of the Subject Entities,

 and/or AVENATTI.

             h.   Records, documents, programs, applications, or

 materials from January 2011 through the present relating to any

 payments, checks, credits, wire transfers, commodities,

 services, or other things of value paid, provided, delivered, or

 transferred, directly or indirectly, to AVENATTI and/or any of

 the Subject Entities

             i.   Records, documents, programs, applications, or

 materials from January 2011 through the present relating to any

 financial relationship between AVENATTI and/or any of the

 Subject Entities on one hand and X-Law Group and/or Filippo

 Marchino (“MARCHINO”) on the other hand.

             j.   Records, documents, programs, applications, or

 materials from January 2011 through the present relating to

 financial decisions AVENATTI and/or JUDY REGNIER (“REGNIER”)

 made on behalf of any of the Subject Entities, including

 decisions to authorize payments on behalf of any of the Subject

 Entities and transfer money to or from any of the Subject

 Entities.

             k.   Records, documents, programs, applications, or

 materials from January 2011 through the present relating to

 communications between AVENATTI and/or REGNIER and any financial

 institution regarding the transfer of funds to or from any


                                        iii
Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 7 of 25 Page ID #:325



 account associated with AVENATTI and/or any of the Subject

 Entities.

             l.   Records, documents, programs, applications, or

 materials from January 2011 through the present relating to any

 loans or other financing agreements, including any proposed or

 potential loans or other financing agreements, involving any of

 the Subject Entities and/or AVENATTI.

             m.   Records, documents, programs, applications, or

 materials from January 2011 through the present relating to the

 payroll obligations of the Subject Entities.

             n.   Non-privileged records, documents, programs,

 applications, or materials from January 2011 through the present

 relating to the federal, state, and/or local tax obligations,

 tax returns, tax liabilities, or tax payments of any of the

 Subject Entities and/or AVENATTI.

             o.   Non-privileged records, documents, programs,

 applications, or materials from January 2011 through the present

 relating to any liens, levies, garnishments, judgments,

 encumbrances, or tax-related investigations or actions

 associated with any of the Subject Entities and/or AVENATTI.

             p.   Records, documents, programs, applications, or

 materials from January 2011 through the present relating to

 attorneys’ fees or costs earned or collected by EA LLP, A&A,

 and/or AVENATTI, including attorney-client fee contracts,


                                        iv
Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 8 of 25 Page ID #:326



 engagement letters, fee agreements, cost-sharing agreements,

 fee-sharing agreements, settlement agreements, and client

 billing records, but excluding any such records relating to the

 representations of Stephanie Clifford or Julie Swetnick.

            q.    Records, documents, programs, applications, or

 materials from January 2011 through the present relating to any

 of the Subject Entities’ and/or AVENATTI’s contractual

 relationships, including drafts and final versions of any

 executed, proposed, or potential contracts and agreements, bills

 of sale, correspondence regarding payments, and correspondence

 regarding the cancellation or modification of contracts and/or

 agreements.

            r.    Records, documents, programs, applications, or

 materials from January 2011 through the present relating to any

 of the Subject Entities’ and/or AVENATTI’s bank account

 information.

            s.    Records, documents, programs, applications, or

 materials from January 2011 through the present relating to the

 physical whereabouts of AVENATTI, and/or REGNIER, including

 calendars and calendar entries.

            t.    Records, documents, programs, applications, or

 materials from January 1, 2014, to the present relating to

 AVENATTI and/or EA LLP’s representation of G.B., including the

 approximately $1.6 million settlement payment that was


                                         v
Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 9 of 25 Page ID #:327



 transferred to one of AVENATTI’s City National Bank attorney

 trust account in or around January 2018.

            u.    Records, documents, programs, applications, or

 materials from January 1, 2017, to the present relating to

 AVENATTI’s, EA LLP’s, X-Law Group, and/or MARCHINO’s

 representation of M.P. and L.T., including the approximately

 $8,146,288 payment that was transferred to one of AVENATTI’s

 City National Bank attorney trust accounts in or around March

 2018.

            v.    Records, documents, programs, applications, or

 materials from January 2013 through the present relating to the

 payroll and tax preparation services that Paychex provided to EA

 LLP and/or A&A, including any records, documents, programs,

 applications, or materials relating to changes in the payroll

 and tax services to be provided by Paychex.

            w.    Records, documents, programs, applications, or

 materials from January 2013 through the present relating to the

 payroll and tax preparation services that Ceridian HCM Inc.

 (“Ceridian”) provided to GBUS, including any records, documents,

 programs, applications, or materials relating to changes in the

 payroll and tax services to be provided by Ceridian.

            x.    Records, documents, programs, applications, or

 materials from January 2013 through the present relating to the

 sale or purchase of TC Global, Inc. or Tully’s Coffee.


                                        vi
Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 10 of 25 Page ID #:328



             y.    Records, documents, programs, applications, or

 materials from January 2013 through the present relating to the

 purchase or sale, including any proposed or attempted purchase

 or sale, of GBUS, GB LLC, or Doppio.

             z.    Records, documents, programs, applications, or

 materials from January 2013 through the present relating to

 value of GBUS or GB LLC.

             aa.   Records, documents, programs, applications, or

 materials from January 2013 through the present relating to

 GBUS’s and GB LLC’s merchant credit card processing accounts

 (the “merchant accounts”), including contracts, agreements,

 account applications, and correspondence regarding changes to

 the merchant accounts.

             bb.   Records, documents, programs, applications, or

 materials from January 2011 through the present relating to the

 sale, rental, lease, purchase, maintenance, renovation, or

 remodeling of any of AVENATTI’s residences, including his

 residences in Newport Beach, California; Laguna Beach,

 California; and Los Angeles, California.

             cc.   Records, documents, programs, applications, or

 materials from January 2011 through the present relating to

 continuing legal education (“CLE”) courses taken by AVENATTI,

 including any professional responsibility CLE courses, ethics

 CLE courses, or tax CLE courses.


                                        vii
Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 11 of 25 Page ID #:329



             dd.   Records, documents, programs, applications, or

 materials from January 2011 through the present relating to any

 of the Subject Entities’ employee handbooks or manuals,

 employment contracts, compensation records, and employee lists.

             ee.   Records, documents, programs, applications, or

 materials relating to any locations or services used by AVENATTI

 and/or any of the Subject Entities to store physical or

 electronic records.

             ff.   Any digital device which is itself or which

 contains evidence, contraband, fruits, or instrumentalities of

 the Subject Offense/s, and forensic copies thereof.

             gg.   With respect to any digital device containing

 evidence falling within the scope of the foregoing categories of

 items to be seized:

                   i.    evidence of who used, owned, or controlled

 the device at the time the things described in this warrant were

 created, edited, or deleted, such as logs, registry entries,

 configuration files, saved usernames and passwords, documents,

 browsing history, user profiles, e-mail, e-mail contacts, chat

 and instant messaging logs, photographs, and correspondence;

                   ii.   evidence of the presence or absence of

 software that would allow others to control the device, such as

 viruses, Trojan horses, and other forms of malicious software,

 as well as evidence of the presence or absence of security

 software designed to detect malicious software;

                   iii. evidence of the attachment of other devices;



                                        viii
Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 12 of 25 Page ID #:330



                   iv.     evidence of counter-forensic programs (and

 associated data) that are designed to eliminate data from the

 device;

                   v.      evidence of the times the device was used;

                   vi.     passwords, encryption keys, biometric keys,

 and other access devices that may be necessary to access the

 device;

                   vii. applications, utility programs, compilers,

 interpreters, or other software, as well as documentation and

 manuals, that may be necessary to access the device or to

 conduct a forensic examination of it;

                   viii.        records of or information about

 Internet Protocol addresses used by the device;

                   ix.     records of or information about the device’s

 Internet activity, including firewall logs, caches, browser

 history and cookies, “bookmarked” or “favorite” web pages,

 search terms that the user entered into any Internet search

 engine, and records of user-typed web addresses.

             As used herein, the terms “records,” “documents,”

 “programs,” “applications,” and “materials” include records,

 documents, programs, applications, and materials created,

 modified, or stored in any form, including in digital form on

 any digital device and any forensic copies thereof.

             As used herein, the term “digital device” includes any

 electronic system or device capable of storing or processing

 data in digital form, including central processing units;

 desktop, laptop, notebook, and tablet computers; personal



                                         ix
Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 13 of 25 Page ID #:331



 digital assistants; wireless communication devices, such as

 telephone paging devices, beepers, mobile telephones, and smart

 phones; digital cameras; gaming consoles (including Sony

 PlayStations and Microsoft Xboxes); peripheral input/output

 devices, such as keyboards, printers, scanners, plotters,

 monitors, and drives intended for removable media; related

 communications devices, such as modems, routers, cables, and

 connections; storage media, such as hard disk drives, floppy

 disks, memory cards, optical disks, and magnetic tapes used to

 store digital data (excluding analog tapes such as VHS); and

 security devices.

 II.   SEARCH PROCEDURES FOR HANDLING POTENTIALLY PRIVILEGED
       INFORMATION
             The following procedures will be followed at the time

 of the search in order to avoid unnecessary disclosures of any

 privileged attorney-client communications or work product:

       A.    Non-Digital Evidence
             Law enforcement personnel conducting the investigation

 (“the Investigation Team”) may be present at the search, but may

 not search or review any item prior to it being given to them by

 the “Privilege Review Team” (previously designated individual(s)

 not participating in the investigation of the case).

             The Privilege Review Team will review documents to see

 whether or not the document appears to contain or refer to

 communications between AVENATTI, REGNIER,         MARCHINO and/or any

 other lawyers from EA LLP, A&A, and the X-Law Group on the one

 hand and any person on the other hand; contain the work product




                                         x
Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 14 of 25 Page ID #:332



 of AVENATTI, REGNIER, MARCHINO, and any other lawyers from EA

 LLP, A&A, and the X-Law Group; or contain communications or

 documents relating to the following law firms’ representation of

 AVENATTI, EA LLP, or A&A:       (a) Foster Pepper PLLC; (b) Osborn

 Machler PLLC; (c) Eisenhower Carlson PLLC;

 (d) Talmadge/Fitzpatrick/ Tribe, PPLC; (e) The Brager Tax Law

 Group; (f) SulmeyerKupetz; (g) Baker & Hostetler LLP;

 (h) Shulman Hodges & Bastian LLP; (i) Legal & Tax Consulting

 Group; (j) Pachulski Stang Ziehl & Jones LLP; (k) Foley &

 Lardner LLP; (l) Raines Feldman, LLP; and (m) Pansky Markle

 Attorneys at Law (collectively, the “potentially privileged

 information”).     Those documents not containing or referring to

 such communications or work product may be turned over to the

 Investigation Team for review.

             In consultation with a Privilege Review Team Assistant

 United States Attorney (“PRTAUSA”), if appropriate, the

 Privilege Review Team member will review any document identified

 as appearing to contain potentially privileged information to

 confirm that it contains potentially privileged information.            If

 it does not, it may be returned to an Investigation Team member.

 If a member of the Privilege Review Team confirms that a

 document contains potentially privileged information, then the

 member will review only as much of the document as is necessary

 to determine whether or not the document is within the scope of

 the warrant.    Those documents which contain potentially

 privileged information but are not within the scope of the

 warrant will be set aside and will not be subject to further



                                         xi
Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 15 of 25 Page ID #:333



 review or seizure absent subsequent authorization.           Those

 documents which contain potentially privileged information and

 are within the scope of the warrant will be seized and sealed

 together in an enclosure, the outer portion of which will be

 marked as containing potentially privileged information.             The

 Privilege Review Team member will also make sure that the

 locations where the documents containing potentially privileged

 information were seized have been documented.

             The seized documents containing potentially privileged

 information will be delivered to the United States Attorney’s

 Office for further review by a PRTAUSA.         If that review reveals

 that a document does not contain potentially privileged

 information, or that an exception to the privilege applies, the

 document may be returned to the Investigation Team.           If

 appropriate based on review of particular documents, the PRTAUSA

 may apply to the court for a finding with respect to the

 particular documents that no privilege, or an exception to the

 privilege, applies.

       B.    Digital Evidence
             The Privilege Review Team will search for digital

 devices capable of being used to facilitate the Subject Offenses

 or capable of containing data falling within the scope of the

 items to be seized.      The Privilege Review Team will then review

 the identified digital devices as set forth herein.           The

 Investigation Team will review only digital device data which

 has been released by the Privilege Review Team.




                                        xii
Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 16 of 25 Page ID #:334



             The Privilege Review Team will, in their discretion,

 either search the digital device(s) on-site or seize and

 transport the device(s) to an appropriate law enforcement

 laboratory or similar facility to be searched at that location.

             The Privilege Review Team and the Investigation Team

 shall complete both stages of the search discussed herein as

 soon as is practicable but not to exceed 180 days from the date

 of execution of the warrant.       The government will not search the

 digital device(s) beyond this 180-day period without obtaining

 an extension of time order from the Court.

             The Investigation Team will provide the Privilege

 Review Team and/or appropriate litigation support personnel 1 with

 a list of “scope key words” to search for on the digital

 devices, to include words relating to the items to be seized as

 detailed above.     The Privilege Review Team will conduct an

 initial review of the digital devices using the scope key words,

 and by using search protocols specifically chosen to identify

 documents and data that appear to be within the scope of the

 warrant.    The Privilege Review Team may also do a more detailed

 quality check of this data and the results of this initial

 review, to ensure that the key word search is effective.

 Documents and data that are identified by this initial review,

 after quality check, as not within the scope of the warrant will



       1Litigation support personnel and computer forensics agents
 or personnel, including IRS Computer Investigative Specialists,
 are authorized to assist both the Privilege Review Team and the
 Investigation Team in processing, filtering, and transferring
 documents and data seized during the execution of the warrant.


                                        xiii
Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 17 of 25 Page ID #:335



 be maintained under seal and not further reviewed absent

 subsequent authorization.

             The Investigation Team will also provide the Privilege

 Review Team with a list of “privilege key words” to search for

 among the documents and data that are identified by the initial

 review and quality check described above as appearing to fall

 within the scope of the warrant, to include specific words

 associated with AVENATTI, REGNIER, MARCHINO, and any of the

 following law firms (a) EA LLP; (b) A&A; (c) X-Law Group; (d)

 Foster Pepper PLLC; (e) Osborn Machler PLLC; (f) Eisenhower

 Carlson PLLC; (g) Talmadge/Fitzpatrick/ Tribe, PPLC; (h) The

 Brager Tax Law Group; (i) SulmeyerKupetz; (j) Baker & Hostetler

 LLP; (k) Shulman Hodges & Bastian LLP; (l) Legal & Tax

 Consulting Group; (m) Pachulski Stang Ziehl & Jones LLP; (n)

 Foley & Lardner LLP; (o) Raines Feldman, LLP; and (p) Pansky

 Markle Attorneys at Law.      The privilege key words shall also

 include the above referenced law firms’ domain names and

 lawyers’ email addresses, and generic words such as

 “privileged,” “work product.”       The Privilege Review Team will

 conduct a review of these documents and data using the privilege

 key words, and by using search protocols specifically chosen to

 identify documents and data containing potentially privileged

 information.    Documents or data which are identified by this

 review as not potentially privileged may be given to the

 Investigation Team.

             Documents or data that the privilege key word searches

 identify as potentially privileged will be reviewed by a



                                        xiv
Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 18 of 25 Page ID #:336



 Privilege Review Team member to confirm that they contain

 potentially privileged information.          Documents or data that are

 determined by this review not to be potentially privileged may

 be given to the Investigation Team.          Documents or data that are

 determined by this review to be potentially privileged will be

 given to the United States Attorney’s Office for further review

 by a PRTAUSA.     Documents or data identified by the PRTAUSA after

 review as not potentially privileged may be given to the

 Investigation Team.      If, after review, the PRTAUSA determines it

 to be appropriate, the PRTAUSA may apply to the court for a

 finding with respect to particular documents or data that no

 privilege, or an exception to the privilege, applies.           Documents

 or data that are the subject of such a finding may be given to

 the Investigation Team.

             Documents or data identified by the PRTAUSA(s) after

 review as privileged (that are not subject to a finding by a

 court of no privilege or an exception to the privilege) or

 potentially privileged and outside the scope of the items to be

 seized shall be segregated and sealed together in an enclosure,

 the outer portion of which will be marked as containing

 potentially privileged information, and maintained by the

 investigative agency.      Such data or documents shall not be

 accessible by or given to the Investigation Team at any time

 absent authorization of the Court.        However, the Privilege

 Review Team may, in its discretion, store the privileged and

 potentially privileged data and documents in a folder or a set

 of folders in a document review platform database, such as



                                         xv
Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 19 of 25 Page ID #:337



 Relativity or Eclipse, that remains inaccessible to the

 Investigation Team.      The Privilege Review Team’s access to this

 separate document review platform database shall cease upon

 expiration of the warrant.       However, litigation support

 personnel from the United States Attorney’s Office, United

 States Department of Justice, and/or the investigating agency

 may continue to access this separately-maintained document

 review database for the purpose of database maintenance.

             The Investigation Team will search only the documents

 and data that the Privilege Review Team provides to the

 Investigation Team at any step listed above in order to locate

 documents and data that are within the scope of the search

 warrant.    The Investigation Team does not have to wait until the

 entire privilege review is concluded to begin its review for

 documents and data that are within the scope of the search

 warrant.    The Privilege Review Team may also conduct the search

 for documents and data within the scope of the search warrant if

 that is more efficient.      This second “scope” review is intended

 only to ensure that the initial scope key word review

 successfully eliminated data outside the scope of the search

 warrant from seizure.

       C.    Additional Privilege Review Procedures
             The Privilege Review Team will segregate any

 identifiable documents and/or data relating to Stephanie

 Clifford v. Donald J. Trump, No. 2:18-CV-2217-SJO-FFM (C.D.

 Cal.), the representation of Stephanie Clifford, and/or the

 representation of Julie Swetnick.        Such documents and/or data



                                        xvi
Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 20 of 25 Page ID #:338



 will be maintained under seal by the investigating agency

 without further review as set forth in paragraphs 7 and 15 above

 absent subsequent authorization from the Court.          This provision,

 however, shall not preclude the Privilege Review Team or

 Investigation Team from reviewing financial and accounting

 records covered by paragraphs 1.d, 1.f, 1.g, and 1.r above,

 which reference the representations of Ms. Clifford or Ms.

 Swetnick.

             To the extent that any documents and/or data covered

 by paragraph 1.p above, such as attorney-client fee contracts,

 engagement letters, and client billing records, contain

 information that is potentially protected by the attorney-client

 privileged or the attorney-work-product doctrine, the Privilege

 Review Team shall redact all such potentially privileged

 information from the documents or data before releasing the

 documents and/or data to the Investigation Team unless the

 specific client agrees to waive the attorney-client privilege.

             If, upon review, a member of the Investigation Team

 determines that a document or data appears to contain

 potentially privileged information, the Investigation Team

 member shall discontinue its review of the document or data and

 shall immediately notify a member of the Privilege Review Team.

 The Investigation Team member may record identifying information

 regarding the potentially privileged document or data that is

 reasonably necessary to identify the document or data for the

 Privilege Review Team.      The Investigation Team shall not further

 review any documents or data that appears to contain such



                                        xvii
Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 21 of 25 Page ID #:339



 potentially privileged information until after the Privilege

 Review Team has completed its review of the additional

 potentially privileged information discovered by the

 Investigation Team member.

             In performing the reviews, both the Privilege Review

 Team and the Investigation Team may:

             a.    search for and attempt to recover deleted,

 “hidden,” or encrypted data;

             b.    use tools to exclude normal operating system

 files and standard third-party software that do not need to be

 searched; and

             c.    use forensic examination and searching tools,

 such as “EnCase,” “FTK” (Forensic Tool Kit), Nuix, Axiom,

 Relativity, and Eclipse, which tools may use hashing and other

 sophisticated techniques.

             If either the Privilege Review Team or the

 Investigation Team, while searching a digital device, encounters

 immediately apparent contraband or other evidence of a crime
 outside the scope of the items to be seized, they shall

 immediately discontinue the search of that device pending

 further order of the Court and shall make and retain notes

 detailing how the contraband or other evidence of a crime was

 encountered, including how it was immediately apparent

 contraband or evidence of a crime.

             If the search determines that a digital device does

 not contain any data falling within the list of items to be



                                       xviii
Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 22 of 25 Page ID #:340



 seized, the government will, as soon as is practicable, return

 the device and delete or destroy all forensic copies thereof.

             If the search determines that a digital device does

 contain data falling within the list of items to be seized, the

 government may make and retain copies of such data, and may

 access such data at any time.

             If the search determines that a digital device is

 (1) itself an item to be seized and/or (2) contains data falling

 within the list of other items to be seized, the government may

 retain the digital device and any forensic copies of the digital

 device, but may not access data falling outside the scope of the

 items to be seized (after the time for searching the device has

 expired) absent further court order.

             The government may retain also a digital device if the

 government, within 14 days following the time period authorized

 by the Court for completing the search, obtains an order from

 the Court authorizing retention of the device (or while an

 application for such an order is pending), including in

 circumstances where the government has not been able to fully

 search a device because the device or files contained therein

 is/are encrypted.

             After the completion of the search of the digital

 devices, the government shall not access digital data falling

 outside the scope of the items to be seized absent further order

 of the Court.




                                        xix
Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 23 of 25 Page ID #:341



             In order to search for data capable of being read or

 interpreted by a digital device, the Investigation Team is

 authorized to seize the following items:

             a.    Any digital device capable of being used to

 commit, further or store evidence of the offense(s) listed

 above;

             b.    Any equipment used to facilitate the

 transmission, creation, display, encoding, or storage of digital

 data;

             c.    Any magnetic, electronic, or optical storage

 device capable of storing digital data;

             d.    Any documentation, operating logs, or reference

 manuals regarding the operation of the digital device or

 software used in the digital device;

             e.    Any applications, utility programs, compilers,

 interpreters, or other software used to facilitate direct or

 indirect communication with the digital device;

             f.    Any physical keys, encryption devices, dongles,

 or similar physical items that are necessary to gain access to

 the digital device or data stored on the digital device; and

             g.    Any passwords, password files, biometric keys,

 test keys, encryption codes, or other information necessary to

 access the digital device or data stored on the digital device.

             During the execution of this search warrant, with

 respect to a biometric sensor-enabled device that is located at

 the SUBJECT PREMISES and falls within the scope of the warrant,

 the law enforcement personnel are authorized to: (1) depress the



                                         xx
Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 24 of 25 Page ID #:342



 thumb- and/or fingerprints of AVENATTI, REGNIER, and/or MARCHINO

 onto the fingerprint sensor of the device (only when the device

 has such a sensor), and direct which specific finger(s) and/or

 thumb(s) shall be depressed; and (2) hold the device in front of

 the face of AVENATTI, REGNIER, and/or MARCHINO his or her eyes

 open to activate the facial-, iris-, or retina-recognition

 feature, in order to gain access to the contents of any such

 device.

             The special procedures relating to digital devices

 found in this warrant govern only the search of digital devices

 pursuant to the authority conferred by this warrant and do not

 apply to any search of digital devices pursuant to any other

 court order.

 III. REQUESTS FOR APPOINTMENT OF A SPECIAL MASTER
             To the extent that AVENATTI, REGNIER, EA LLP, A&A,

 and/or X-Law Group intend to request that a special master be

 appointed to handle the review of any potentially privileged

 information seized during the execution of this Search Warrant,

 such a request must be filed with this Court within seven days

 of the execution of this Search Warrant.         The government will

 then have seven days to file any opposition to such a request.

             Any request for the appointment of a special master

 must, at a minimum, address the following issues:           (a) the legal

 basis for the request; (b) the anticipated role of the special

 master, should one be appointed; (c) proposed search and review

 procedures to be followed by the special master, should one be

 appointed; (d) proposed procedures for the selection of a



                                        xxi
Case 8:19-mj-00247-DUTY Document 1-1 Filed 03/25/19 Page 25 of 25 Page ID #:343



 special master; (e) the names of at least three proposed special

 masters; and (f) the party’s ability to pay for any costs and

 fees incurred by a special master.




                                        xxii
